Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 9, and 15 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-8 are directed to a method (i.e., a process) and claims 15-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-8 and 15-20 are all within at least one of the four statutory categories.  35 USC §101.
Regarding claims 9-14, the Examiner notes that paragraph [0123] of the present specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”.  Accordingly, claims 9-14 are directed to a medium (i.e., a manufacture) and are therefore within at least one of the four statutory categories.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 15 includes limitations that recite at least one abstract idea.  Specifically, independent claim 15 recites:

A system comprising: 
one or more computer processors; and 
a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: 
receiving a plurality of therapies, wherein each of the plurality of therapies is associated with a respective plurality of guidelines; 
generating a guideline tree based on the plurality of therapies, wherein each leaf node in the guideline tree represents a respective therapy, and wherein each edge in the guideline tree represents a respective guideline; 
generating a visual depiction of the guideline tree; 
receiving a first plurality of attributes associated with a first patient; and 
generating a first modified visual depiction of the guideline tree based on the first plurality of attributes.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because generating a guideline tree based on the plurality of therapies such that each leaf node in the guideline tree represents a respective therapy and each edge in the guideline tree represents a respective guideline, generating a visual depiction of the guideline tree, and generating a first modified visual depiction of the guideline tree based on a first plurality of attributes associated with a first patient are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind with pen and paper develop and sketch a decision/guideline tree of nodes/edges representing “guidelines” (e.g., test results, demographic information, other patient data) leading to different respective leaf nodes representing different therapies and then highlight/circle/color/mark one or more of the nodes/edges/leaf nodes that correspond to attributes of a first patient.  
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2-8, 10-14, and 16-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2, 10, and 16, these claims call for identifying and emphasizing a suggested therapy among the plurality of therapies which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 3, 11, and 17, these claims call for analyzing a knowledge graph to identify an optimal therapy and generating a second modified visual depiction of the guideline tree to emphasize the optimal therapy when it is different than the suggested therapy which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 4, 12, and 18, these claims call for identifying first and second paths respectively corresponding to the suggested and optimal therapies and providing an indication of the node where the first and second paths diverge which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 5, 13, and 19, these claims call for identifying a cohort of similar patients, analyzing medical records of a similar patient in the cohort to determine a preferred therapy, and generating a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the preferred therapy which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claims 6, 14, and 20, these claims call for determining a set of edges in the guideline tree based on the first plurality of attributes such that the first modified visual depiction of the guideline tree further emphasizes the set of edges and the set of edges corresponds to a path in the guideline tree beginning at a root node and ending at the leaf node corresponding to the suggested therapy which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claim 7, this claim calls for generating a second modified visual depiction of the guideline tree based on a second plurality of attributes of a second patient and emphasizing a first path from a root node to a leaf node associated with a first suggested therapy for the first patient and a second path from the root node to a leaf node associated with a second suggested therapy for the second patient which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
-In relation to claim 8, this claim calls for generating a second modified visual depiction of the guideline tree based on a second plurality of attributes that correspond to a different time than the first plurality of attributes which can be practically accomplished in the human mind with pen and paper at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: 
one or more computer processors (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a memory containing a program which when executed by the one or more computer processors performs an operation (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the operation comprising: 
receiving a plurality of therapies, wherein each of the plurality of therapies is associated with a respective plurality of guidelines (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
generating a guideline tree based on the plurality of therapies, wherein each leaf node in the guideline tree represents a respective therapy, and wherein each edge in the guideline tree represents a respective guideline; 
generating a visual depiction of the guideline tree; 
receiving a first plurality of attributes associated with a first patient (extra-solution activity as noted below, see MPEP § 2106.05(g)); and 
generating a first modified visual depiction of the guideline tree based on the first plurality of attributes.
For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the system including one or more processors and memory with a program, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of receiving therapies/guidelines and patient attributes, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 15 and analogous independent claims 1 and 9 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 15 and analogous independent claims 1 and 9 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 7 and 8:  These claims call for receiving a second plurality of attributes and therefore merely represent insignificant extra-solution activity (data gathering) (see MPEP § 2106.05(g)).  Furthermore, claim 8 calls for generating a dynamic visualization of the guideline tree that includes a visualization of a transformation between the first modified visual depiction and the second modified visual depiction which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished and/or using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and/or (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As noted previously, the additional limitations of the system including one or more processors and memory with a program amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving therapies/guidelines and patient attributes which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9, 10, 13-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2021/0407694 to Deckert et al. (“Deckert”):
	Regarding claim 1, Deckert discloses a method comprising: 
receiving a plurality of therapies, wherein each of the plurality of therapies is associated with a respective plurality of guidelines ([0346]-[0347] discuss a plurality of clinical steps (therapies) associated with medical guidelines that define clinical pathways); 
generating a guideline tree based on the plurality of therapies (directed graph of Figure 9b), wherein each leaf node in the guideline tree represents a respective therapy (nodes 902 represent therapeutic steps per [0347] and [0434] and there would be terminal/end/leaf nodes (e.g., [0009] notes that there is at least one end node and Figure 2 illustrates a plurality of terminal/end/leaf nodes)), and wherein each edge in the guideline tree represents a respective guideline ([0433] notes how the edges define conditional parameter values (guidelines) for moving from one node to another node); 
generating a visual depiction of the guideline tree (Figure 9b illustrates a visual depiction of the directed graph/guideline tree which is presented on a user device per [0434])); 
receiving a first plurality of attributes associated with a first patient ([0373] and [0436] discuss receiving/analyzing a patient model which includes healthcare data (attributes) for a patient per the middle of [0417]); and 
generating a first modified visual depiction of the guideline tree based on the first plurality of attributes (Figure 9b and [0436] illustrate/discuss making the edges solid or dashed based on whether the patient model satisfies the corresponding conditional parameters).

Regarding claim 2, Deckert discloses the method of claim 1, further including identifying a suggested therapy, from the plurality of therapies, based on the first plurality of attributes and the guideline tree, and wherein the first modified visual depiction of the guideline tree emphasizes a leaf node corresponding to the suggested therapy (icons 902t in Figure 9b and 1106a in Figure 11 represent recommended next clinical steps (“suggested therapy”) per [0434] and [0446] which is based on the patient model/attributes per [0434] and [0436]; also, icons 902t in Figure 9b and 1106a in Figure 11 can be “leaf nodes” as there would have to be some end/terminal node, at least [0009] discloses end nodes, and [0446] discloses that icon 1108a may be displayed thus meaning that it does not have to be displayed such that icon 1106a would be the leaf/end/terminal node).

Regarding claim 5, Deckert discloses the method of claim 2, further including 
identifying a cohort of similar patients, based on the first plurality of attributes associated with the first patient, ([0265] and [0391] discuss identifying a patient cohort sharing at least one similar characteristic with the patient);
analyzing one or more electronic medical records associated with at least one similar patient in the cohort of similar patients to determine a preferred therapy ([0438] discusses determining clinical pathways (“preferred therapy”) of other patients in the cohort from electronic medical records per [0150] and [0391]); and 
upon determining that the preferred therapy is different from the suggested therapy ([0438] discusses determining if the patient’s clinical pathway (which includes the patient’s “suggested therapy”) deviates from the clinical pathways (“preferred pathway”) of other patients in the cohort), generating a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the preferred therapy ([0438] discusses how the display of the directed graph can indicate such standard or most common pathway (preferred pathway) based on the cohort which would include some leaf/terminal/end node as discussed in relation to claim 2 and which would result in a “second modified visual depiction of the guideline tree”). 

Regarding claim 6, Deckert discloses the method of claim 2, further including determining a set of edges in the guideline tree based on the first plurality of attributes ([0436] and Figure 9b discuss/illustrate how edges with solid lines are those for which corresponding conditional parameters are satisfied by the patient model (which includes healthcare data/attributes per [0417]), wherein the first modified visual depiction of the guideline tree further emphasizes the set of edges (per [0436], the edges are depicted in solid lines), and wherein the set of edges corresponds to a path in the guideline tree beginning at a root node and ending at the leaf node corresponding to the suggested therapy (in Figure 9b, note how the solid edges correspond to a path beginning at a root node 902a and ending at “leaf node” 902t which corresponds to the “suggested therapy” as discussed above in relation to claim 2).

Regarding claim 7, Deckert discloses the method of claim 1, further including 
receiving a second plurality of attributes associated with a second patient (([0265] and [0391] discuss obtaining healthcare data of a patient cohort which would thus include a second plurality of attributes associated with a second patient); and 
generating a second modified visual depiction of the guideline tree based on the second plurality of attributes ([0438] discusses how the display of the directed graph can indicate the standard or most common pathway of the cohort (which would be based on the “second plurality of attributes”) and which would result in a “second modified visual depiction of the guideline tree”), wherein the second modified visual depiction emphasizes a first path from a root node to a leaf node associated with a first suggested therapy for the first patient (in Figure 9b, note how the solid edges correspond to a “first path” beginning at a root node 902a and ending at “leaf node” 902t which corresponds to the “first suggested therapy” as discussed above in relation to claim 2), and a second path from the root node to a leaf node associated with a second suggested therapy for the second patient (the indicated standard or most common pathway in [0438] would amount to a “second path” from the root node to a leaf node for a “second suggested therapy” for the second patient).

Regarding claim 9, Deckert discloses a computer-readable storage medium (memory 104 in Figure 1a) having computer-readable program code ([0335] notes that the memory stores computer program code) embodied therewith, the computer-readable program code executable by one or more computer processors (processor 102 in Figure 1a) to perform an operation.
The remaining limitations of claim 9 are disclosed by Deckert as discussed above in relation to claim 1.

	Claims 10, 13, and 14 are rejected in view of Deckert as respectively discussed above in relation to claims 2, 5, and 6.

	Regarding claim 15, Deckert discloses a system (system 100 in Figure 1acomprising: 
one or more computer processors (processors 102); and 
a memory (memory 104) containing a program ([0335] notes that the memory stores computer program code) which when executed by the one or more computer processors performs an operation.
The remaining limitations of claim 15 are disclosed by Deckert as discussed above in relation to claim 1.

	Claims 16, 19, and 20 are rejected in view of Deckert as respectively discussed above in relation to claims 2, 5, and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0407694 to Deckert et al. (“Deckert”):
Regarding claim 3, Deckert discloses the method of claim 2, further including 
analyzing a knowledge graph to identify an optimal therapy, of the plurality of therapies, for the first patient ([0391] and [0394] discuss using healthcare data including knowledge graphs to identify an optimal clinical treatment pathway); and 
...
However, Deckert appears to be silent regarding the method specifically further including
upon determining that the optimal therapy is different from the suggested therapy, generating a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the optimal therapy.
Nevertheless, Deckert does teach ([0438]) that it was known in the healthcare informatics art to determine if the patient’s clinical pathway (which includes the patient’s “suggested therapy”) deviates from the clinical pathways of other patients in the cohort and then to indicate on the directed graph such standard or most common pathway based on the cohort which would include some leaf/terminal/end node as discussed above and which would result in a “second modified visual depiction of the guideline tree” to emphasize a leaf node corresponding to such standard or most common pathway.  This arrangement would advantageously allow users to visualize optimal clinical treatment pathways thereby allowing for improvements in patient health outcomes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a second modified visual depiction of the guideline tree to emphasize a leaf node corresponding to the optimal therapy upon determining that the optimal therapy is different from the suggested therapy in Deckert similar to as already taught with respect to standard/common pathways in Deckert to advantageously allow users to visualize optimal clinical treatment pathways thereby allowing for improvements in patient health outcomes and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, Deckert discloses the method of claim 3, further including 
identifying a first path in the guideline tree beginning at a root node and ending at the leaf node corresponding to the suggested therapy (in Figure 9b, the solid edges correspond to a “first path” beginning at a root node 902a and ending at “leaf node” 902t which corresponds to the “first suggested therapy” as discussed above in relation to claim 2);
identifying a second path in the guideline tree beginning at the root node and ending at the leaf node corresponding to the optimal therapy (the above-discussed optimal pathway would amount to a “second path” beginning at a root node 902a and ending at a leaf node corresponding to such optimal pathway); 
determining a node in the guideline tree where the first path and the second path diverge (as Deckert discloses determining when the suggested and optimal pathways deviate as discussed above in relation to claim 3, then the node in the tree where the first and second paths diverge/deviate would be determined); and 
providing an indication of the determined node (as the above-discussed “second modified visual depiction indicates/highlights the second path which includes the determined diverging/deviating node, then such determined node would be “indicated”).
Claims 11 and 17 are rejected in view of Deckert as discussed above in relation to claim 3.

Claims 12 and 18 are rejected in view of Deckert as discussed above in relation to claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0407694 to Deckert et al. (“Deckert”) in view of Int’l Pub. No. WO 2016/115154 to Sack (“Sack”):
	Regarding claim 8, Deckert discloses the method of claim 1, further including 
receiving a second plurality of attributes associated with the first patient, wherein the second plurality of attributes correspond to a different time than the first plurality of attributes ([0447] discusses creation of a timeline of performance of clinical steps of a patient which would require collection of a second plurality of attributes of the first patient corresponding to a different time than the first plurality of attributes); 
generating a second modified visual depiction of the guideline tree based on the second plurality of attributes ([0446] and Figure 11a discuss/illustrate a portion of the directed graph whereby icon 1102a is a previously completed step, icon 1104a is a current step, and icon 1106a is a recommended next step, all of which is a first modified visual depiction of the graph/tree; upon the user completing the step corresponding to icon 1104a and moving to the step corresponding to icon 1106a, the depiction of the figure in icon 1104a would move to icon 1106a as it would then be the current step, thus resulting in a “second modified visual depiction” of the graph/tree based on the second plurality of attributes; also, [0155] discusses how a patient can change pathways and the graph/tree can be updated); and 
...
However, Deckert appears to be silent regarding generating a dynamic visualization of the guideline tree, wherein the dynamic visualization includes a visualization of a transformation between the first modified visual depiction and the second modified visual depiction.
Nevertheless, Sack teaches (page 96, lines 1-8 and Figures 22A-B) that it was known in the graphical user interface art to generate and present to a user depictions of a graphical dynamic graph/map of a media content narrative at first and second times which would advantageously allow the user to more readily observe how the user is progressing through the graph/map over time, thereby allowing for any necessary corrections or changes to be made thereby improving a user experience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a dynamic visualization of the guideline tree, wherein the dynamic visualization includes a visualization of a transformation between the first modified visual depiction and the second modified visual depiction in the system of Deckert as taught by Sack to advantageously allow the user to more readily observe how the user is progressing through the map/graph over time, thereby allowing for any necessary corrections or changes to be made thereby improving a user experience, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various uses of decision trees and directed graphs to assess patient data and generate diagnoses and treatment recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686